UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6489


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PATRICK NATHAN BROXTON, a/k/a, Nique,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cr-00352-PX-1)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Charles Burnham, BURNHAM & GOROKHOV PLLC, Washington, D.C.,
for Appellant. Erek L. Barron, United States Attorney, Baltimore, Maryland, Amy L.
Schwartz, Special Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick Nathan Broxton filed a motion for compassionate release, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), which the district court denied on October 16, 2020. Broxton

subsequently filed an emergency motion for reconsideration and a supplemental motion

for reconsideration of his motion for compassionate release. The court denied the motions.

Broxton appeals the denial of these motions, arguing that the district court failed to consider

his postconviction rehabilitation evidence. We affirm.

       “[T]he Federal Rules of Civil Procedure do not apply to motions under § 3582,”

because § 3582 motions are “criminal in nature.” United States v. Goodwyn, 596 F.3d 233,

235 n.* (4th Cir. 2010). And, there are no federal statutes or rules that authorize a motion

for reconsideration in the criminal sentencing context. See id. at 235-36. We therefore

conclude that the district court erred in construing Broxton’s postjudgment motions as

motions for reconsideration rather than renewed motions for compassionate release.

       However, the error was not prejudicial because the district court did not abuse its

discretion in denying relief. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.)

(stating that a district court’s denial of a compassionate release motion is reviewed for

abuse of discretion), cert. denied, 142 S. Ct. 383 (2021). Broxton’s motions failed to

demonstrate sufficient change in his situation to warrant compassionate release, and the

court sufficiently explained its reasons for the denial in light of its incorporation of its

original findings on Broxton’s initial compassionate release motion. See United States v.

High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for

denial of compassionate release motion).

                                              2
       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             3